     Case 2:18-cv-02467-MCE-AC Document 16 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    G & G CLOSED CIRCUIT EVENTS,                     No. 2:18-cv-02467 MCE AC
      LLC,
12
                         Plaintiff,
13                                                     ORDER
             v.
14
      FELIPE JR. OLVERA, et al.,
15
                         Defendants.
16

17
            Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a
18
     United States Magistrate Judge pursuant to Local Rule 302(c)(21).
19
            On March 30, 2020, the magistrate judge filed findings and recommendations herein
20
     which were served on plaintiff and which contained notice to plaintiff that any objections to the
21
     findings and recommendations were to be filed within twenty-one days. ECF No. 15. Plaintiff
22
     has not filed objections to the findings and recommendations.
23
            The court has reviewed the file and finds the findings and recommendations to be
24
     supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
25
     ORDERED that:
26
            1. The findings and recommendations filed March 30, 2020, are adopted in full; and
27
            2. Plaintiff’s motion for default judgment (ECF No. 12) is GRANTED;
28
                                                       1
     Case 2:18-cv-02467-MCE-AC Document 16 Filed 05/12/20 Page 2 of 2

 1          3. The court enters judgment against defendant on plaintiff’s claims brought pursuant to
 2   47 U.S.C. § 605 and the tort of conversion;
 3          4. The court awards to plaintiff statutory and enhanced damages in the amount of
 4   $60,000.00 for the violation of § 605 and $12,500.00 in damages for the tort of conversion; and
 5          5. This case is closed.
 6          IT IS SO ORDERED.
 7   Dated: May 12, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
